Exhibit 10.1

AMENDMENT NO. 1

TO AMENDED AND RESTATED SECONDMENT AGREEMENT

Amendment No. 1 to the Amended and Restated Secondment Agreement, dated as of
March 24, 2014 (the “Amendment”), by and between Colony Financial, Inc., a
Maryland corporation (“Colony Financial”) and Colony Capital LLC, a Delaware
limited liability company (“Colony Capital”).

RECITALS

WHEREAS, Colony Financial and Colony Capital are parties to that certain Amended
and Restated Secondment Agreement, dated as of March 26, 2012 (the “Existing
Secondment Agreement” and, as amended by the Amendment, the “Secondment
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Secondment Agreement.

WHEREAS, Colony Financial and Colony Capital have agreed, subject to the terms
and conditions of this Amendment, to amend certain provisions of the Existing
Secondment Agreement.

NOW, THEREFORE, in consideration of the mutual premises and mutual obligations
set forth herein, Colony Financial and Colony Capital hereby agree that the
Existing Secondment Agreement is hereby amended as follows:

SECTION 1. Reimbursement of Colony Capital. Section 4(a) of the Existing
Secondment Agreement is hereby amended by deleting it in its entirety and
replacing it with the following:

(a) In consideration for Colony Capital making the Executive available to
provide the Services during the Secondment Period, Colony Financial shall pay to
Colony Capital, on a monthly basis promptly following the end of each month, an
amount equal to the sum of (a) the Executive’s base salary for such month (or
portion of such month if the Secondment Period is not in effect for the entire
month) and (b) Colony Capital’s cost of providing employee benefits to the
Executive pursuant to the Executive Employment Arrangements for such month (or
portion of such month if the Secondment Period is not in effect for the entire
month); provided, however, that, effective as of January 1, 2014, Colony
Financial shall not be responsible for reimbursing Colony Capital with respect
to the amount, if any, by which the Executive’s base salary for any such month
exceeds $33,333.33 (or $400,000.00 annually).

SECTION 2. Representations and Warranties. The execution, delivery, and
performance of this Amendment by each of Colony Financial and Colony Capital
have been duly authorized by all necessary action on the part of Colony
Financial and Colony Capital, respectively. Each party represents that it is in
compliance in all material respects with all the terms and provisions set forth
in the Existing Secondment Agreement on its part to be observed or performed.

SECTION 3. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Secondment Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 4. Conflicts. The parties hereto agree that in the event there is any
conflict between the terms of this Amendment, and the terms of the Existing
Secondment Agreement, the provisions of this Amendment shall control.

SECTION 5. Headings. The headings used in this Amendment have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

SECTION 6. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Amendment shall become binding when
one or more counterparts of this Amendment, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

COLONY CAPITAL, LLC,
a Delaware limited liability company By:   /s/ Mark M. Hedstrom Name:   Mark M.
Hedstrom Title:   Vice President COLONY FINANCIAL, INC.,
a Maryland corporation By:   /s/ Ronald M. Sanders Name:   Ronald M. Sanders
Title:   Chief Legal Officer